Title: To George Washington from Samuel Bard, 26 August 1790
From: Bard, Samuel
To: Washington, George



Sir
New York August 26th 1790.

As I am informed it is not improbable but that a Law for establishing an Excise may pass during the next Cession of Congress, I beg leave to mention to you my Brother Mr John Bard Junr as a Candidate for the Honor of your nomination to an office in that Department, consistent with his Residence in this City or County.
upon this occasion it may not be improper to inform you that at the commencement of the last war, he early enterd into the service of his Country, with the Rank of Captn in the Georgia Line, in which station he was made a Prisoner at the taking of Savanah, and remained unexchangd the greater part of the war, ill health having compelled him to come to the northward—I might too vouch for his Character as a man of Business and Integrity, but in these respects I beleive I may confidently refer you to Coll Hamilton—Coll Lawrence, and Mr Bensen.
Before I conclude permit me Sir, to make to you my gratefull acknowledgements for the confidence you have reposed in me and the honor with which you have destinguished me during your Residence in this City; and to assure you that nothing could alleviate the regret with which I must relinquish so honorable a station as that of your Physician, so much, as the approbation

you have been pleased to express of my faithfull Services. I have the honor to be, with great Respect Sir Your most humble & most obedient Servt

Samuel Bard

